Citation Nr: 0300326	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of Crohn's Disease, currently evaluated as 10 percent 
disabling, from an initial grant of service connection.

2.  Recoupment of separation pay by the Department of 
Veteran Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an initial 
noncompensable rating for Crohn's disease.  In September 
2001, the RO increased the veteran's disability rating to 
10 percent, effective from the date of his original claim 
on February 10, 1999.  The appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does 
not abrogate the pending appeal).  In December 2002, the 
Board further developed the veteran's claim in order to 
obtain VA and private treatment records.

After the RO's grant of increased compensation for Crohn's 
disease in September 2001, the veteran submitted an 
October 2001 written statement in which he disagreed with 
the recoupment of separation pay from his VA disability 
compensation. As discussed below, the Board is required to 
remand this issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable 
disposition of the veteran's claim has been developed and 
obtained, and all due process concerns as to the 
development of his claim have been addressed.

2.  Before his hospitalization and surgery in March 1999, 
the veteran's Crohn's disease was manifested primarily by 
moderately severe symptoms of the condition with frequent 
exacerbations.

3.  The veteran's March 1999 removal of the terminal ileum 
and proximal right colon including the resection of a 
perforated appendix required one month of post-surgical of 
convalescence.

4.  Since his convalescence following his March 1999 
surgery, the veteran's Crohn's disease has been manifested 
by moderate symptoms of the condition with infrequent 
exacerbations. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent, but no 
greater than 30 percent, rating for residuals of Crohn's 
disease are met prior to the veteran's surgery in March 
1999.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. Part 4 § 4.114, Diagnostic Code 7323 (2002).

2.  The criteria for a temporary total disability rating 
due to convalescence after March 1999 surgery for 
residuals of Crohn's disease are met for a one-month 
period of convalescence.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. 4.30 (2002).

3.  The schedular criteria for a 10 percent, but no 
greater than 10 percent, rating for residuals of Crohn's 
disease are met from the termination of a temporary total 
rating for convalescence following surgery performed in 
March 1999.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4 § 4.114, Diagnostic Code 7323 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Increased Evaluation for Residuals 
of Crohn's Disease

In May 2001, the Board granted service connection for 
Crohn's disease, and the RO assigned a noncompensable 
(zero percent) disability evaluation effective from 
February 10, 1999, the date of receipt of the claim for 
service connection.  The veteran filed a Notice of 
Disagreement in September 2001 requesting an increased 
rating.  In September 2001, the RO increased the veteran's 
disability rating to 10 percent, effective from February 
10, 1999.  The veteran still contends that his intestinal 
disorder is more severe than currently evaluated, and that 
an increased rating should be assigned.  After a review of 
the evidence, the Board finds that the evidence does 
support his contentions, and that, as explained below, a 
higher staged rating is appropriate.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  The 
rating schedule does not specifically provide for rating 
Crohn's disease.  It is permissible to evaluate the 
veteran's service connected disability under the 
provisions of the schedule which pertain to a closely-
related disease or injury that is analogous in terms of 
functions affected, anatomical localization, and 
symptomatology.  The veteran's service-connected Crohn's 
disease is currently evaluated by analogy under 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 for ulcerative colitis.  

Under Diagnostic Code 7323, the 10 percent rating 
currently in effect contemplates moderate impairment, 
including infrequent exacerbations.  A 30 percent 
evaluation is appropriate for moderately severe ulcerative 
colitis, with frequent exacerbations.  For severe 
impairment, with numerous attacks per year and 
malnutrition as well as the individual's health being only 
fair during remissions, a 60 percent rating is to be 
assigned.  Pronounced ulcerative colitis, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess warrants a 100 
percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2002).

The Board notes that the current appeal arose from the 
rating assigned following the initial grant of service 
connection for the veteran's Crohn's disease.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted 
a distinction between a claim for an increased rating for 
a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  In this claim, the RO assigned a 
noncompensable (zero percent) rating for the veteran's 
Crohn's disease and then increased the rating to 10 
percent, both effective from the date of the claim on 
February 10, 1999.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
time of the claim as well as consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board finds that a staged rating is appropriate for 
this claim.  Before the assignment of a temporary total 
disability evaluation for convalescence due to surgery 
performed in March 1999, the veteran should receive a 30 
percent disability rating under Diagnostic Code 7323. 

In the months before his surgical procedure in March 1999, 
private medical records show that the veteran was at his 
doctor's office for treatment nearly every two weeks.  
From December 1998 to March 1999, the veteran visited the 
Alabama Gastroenterology Association for multiple office 
visits.  A summary of medical records received by VA in 
August 2001, shows that the veteran was diagnosed with 
Crohn's disease each visit during this period.  A February 
1999 treatment record shows that the veteran experienced 
symptoms of cramping, tenderness, and pain in the right 
lower quadrant of his abdomen.  In March 1999, after his 
condition increased in severity, his private physician 
recommended surgery to remove a small bowel obstruction 
after repeated attempts to control the Crohn's disease 
with a variety of medications and therapy.  The evidence 
of record shows the veteran suffered from frequent 
exacerbations including symptoms like abdominal cramping, 
pain, and tenderness as well as diarrhea during the period 
between the effective date of service connection in 
February 1999 and through his hospitalization and surgery 
in March 1999.  However, the veteran's disability rating 
under Diagnostic Code 7323 should not be increased any 
higher than 30 percent for this period.  In the hospital 
admission report dated March 5, 1999, the physician stated 
that the veteran was well developed and well nourished.  
The veteran's symptoms did not rise to the degree of 
severity requisite for a 60 percent disability rating 
during this period.  While the veteran suffered from some 
mild anemia, no malnutrition or complete debilitation was 
noted during the time his condition was most severe before 
the surgery was performed.      

Medical evidence reflects that the veteran was 
hospitalized on March 5, 1999.  On or about March 8, 1999 
he underwent surgery for removal of the terminal ileum and 
proximal right colon including the resection of a 
perforated appendix.  The record does not contain a 
discharge summary; however, the record indicates that he 
was no longer hospitalized by March 19, 1999.

As the veteran did not receive hospital treatment for a 
period in excess of 21 days, a temporary total disability 
evaluation under 38 C.F.R. § 4.29 would not be 
appropriate.  Temporary total ratings based on 
convalescence may be assigned under 38 C.F.R. § 4.30.  A 
total disability rating (100 percent) rating will be 
assigned for a service-connected disability when the 
veteran has undergone surgery that requires at least one 
month of convalescence.  Convalescence is the act of 
regaining or returning to a normal or healthy state after 
a surgical operation or an injury.  See 38 C.F.R. § 4.30 
(2002).  

In this case, the evidence reflects that the veteran's 
removal of the terminal ileum and proximal right colon in 
early March 1999 required one month of convalescence. In 
an April 1999 examination report, Dr. Brown noted in the 
postoperative diagnosis that the veteran had experienced 
difficulties with diarrhea after eating as well as fluid 
in and an abscess of his cecum.  The physician shortly 
thereafter drained the fluid and diagnosed it as probable 
seroma in an examination on April 16, 1999.  The veteran 
did not return to work until late April 1999.  In a letter 
from Dr. Brown of the Alabama Gastroenterology Association 
dated April 23, 1999, the physician restricted the 
veteran's hourly schedule for his first weeks back at 
work.  Under 38 C.F.R. § 4.30, the temporary total rating 
is assigned for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge or 
outpatient release.  Thus, the evidence supports the 
assignment of such a temporary total rating under 
38 C.F.R. § 4.30 for a period of 1 month.

On June 25, 1999, a VA medical rating examination report 
stated that there was no evidence of active Crohn's 
disease at the time of the examination but that the 
veteran was still experiencing a little weakness during 
recovery from the March 1999 surgical procedure.  The 
report also noted that the veteran was well nourished and 
had achieved some weight gain while showing no evidence of 
anemia or malnutrition.  The examiner reports that there 
was no free fluid in the surgical site as well as only 
tenderness upon deep pressure to the area. 

The evidence of the veteran's level of disability 
following his convalescence from the March 1999 surgery 
does not support a rating higher than the current 10 
percent disability rating.  The record shows marked 
improvement in the veteran's symptoms after surgery.  In 
the VA examination report on June 25, 1999, the examiner 
noted that the symptoms of the veteran's condition, 
including diarrhea, were no longer continuous.  The 
examiner reported that the veteran only experienced mild 
aching and tenderness in the previous surgical site.  The 
same examination report also stated that the veteran 
showed no evidence of active Crohn's disease at the time 
of the examination.  

The veteran's private medical records also show that the 
veteran's doctors' appointments became less frequent after 
the surgical procedure.  Treatment records from the 
Alabama Gastroenterology Association dated in September 
1999 and February 2000 both note that the veteran's 
diarrhea was being controlled with medications.  In 
February 2001, a treatment record stated that a recent 
colonoscopy report showed mild residual Crohn's disease in 
the veteran's terminal ileum.  An October 2001 statement 
from Dr. Dickinson documented that the veteran's last 
flare-up was in February 2001 and noted that he had 
chronic symptomatology, which required medications in 
order to control exacerbations of his disability.  
Finally, treatment records from December 2001 and February 
2002 list no symptoms of the veteran's disability.  VA 
treatment records from February 2002 stated that the 
veteran suffers from occasional biliary diarrhea, which is 
treated with medication.  In the February 2002 treatment 
record, the veteran denied any current abdominal pain.  
The veteran also complained of multiple flare-ups from his 
disability and stated the last flare-up occurred in 
February 2001, which was treated by private 
gastroenterologist Dr. Dickinson of the Alabama 
Gastroenterology Association.  

The 10 percent rating awarded in this case is the maximum 
rating warranted for the veteran's post-surgical current 
disability under Diagnostic Code 7323.  The medical 
evidence of record reflects that the frequency and 
severity of the veteran's current symptoms of Crohn's 
disease meet or more nearly approximate the criteria for a 
10 percent rating under Diagnostic Code 7323.  See 38 
C.F.R. § 4.7 (2002).  The February 2002 VA treatment 
record as well as private physician's statement noted that 
the veteran's last flare-up of his disability was in 2001.  
The treatment record also showed that the veteran only 
complained of experiencing only occasional diarrhea and 
denied suffering from any abdominal pain.      

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO 
advised the veteran of the evidence necessary to support 
his claims for entitlement to an increased evaluation for 
Crohn's disease.  The veteran has not indicated the 
existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  
The RO made all reasonable efforts to obtain relevant 
records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim 
has been obtained and associated with the claims folder. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As no 
additional development is needed to meet the requirements 
of the VCAA, any defect in notices required by the VCAA 
would not prejudice the veteran in this instance.  The 
Board finds that VA's duties to assist the veteran and to 
notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

A schedular 30 percent, but no greater than 30 percent, 
rating for residuals of Crohn's disease is granted from 
the date of service connection until the assignment of a 
temporary total convalescent rating, of one month, due to 
surgery performed in March 1999.  From the termination of 
the temporary total rating, a schedular 10 percent, but no 
greater than 10 percent, rating for residuals of Crohn's 
disease is continued.  This staged rating is subject to 
the laws and regulations governing the disbursement of 
monetary benefits.


REMAND

Additional due process development is required with regard 
to the veteran's challenge to the recoupment of separation 
pay by the VA in October 2001.  In the same month, the 
veteran submitted a timely notice of disagreement 
concerning this matter.  The record reflects that the RO 
initiated the post-decision review process, as indicated 
by a letter to the veteran later in October 2001.  The 
record now before the Board, however, does not indicate 
that a statement of the case (SOC) on this matter has been 
issued.  See 38 C.F.R. § 19.26 (2001).  The Court has 
held, in such circumstances, that the Board is to remand 
the claim to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

The RO is to furnish the veteran and 
his representative with an SOC 
pertaining to his disagreement with the 
recoupment of separation pay.  
Concomitant with such action, it should 
advise the veteran and his 
representative of the statutory period 
of time within which the veteran must 
furnish VA with a substantive appeal on 
this issue, in order to perfect his 
appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  
The purpose of this REMAND is to satisfy due process 
concerns.  No inferences as to the ultimate disposition of 
this claim should be made.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



